DETAILED ACTION
Allowable Subject Matter
Claims 1, 4, 6-8, and 11-17 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art made of record and relied upon does not anticipate or render obvious, alone or in combination, the features of the independent claims. It is known from the prior art (e.g., Watanabe, Figure 5, element 36) to form a joint part via the fusing of elements (Paragraph [0028] discloses the joint part as formed via melting); however, it is not known to do so in a manner in which the thickness of the joint part is smaller than a diameter of any of the plurality of wires as claimed (Figure 5 of Watanabe depicts the joint part as approximately the same dimension as the coil wires and there is no disclosure of this dimension changing after forming the joint part). Furthermore, it is not known from the prior art to form the joint part having a smaller diameter than any of the plurality of element wires in the coil main body which is configured to reduce a difference in stiffness between the joint part and the coil main body. The installation of a crimping ring as taught by Ward provides no contemplation of reducing a difference in stiffness in the joint part. Similarly, no disclosure related to the reducing the stiffness of the joint part via a reduction in thickness of said joint part in an analogous invention is made by the prior art (e.g., Watanabe) For at least these reasons the limitations would be allowable over the prior art made of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN L ZAMORY whose telephone number is (571)270-1238. The examiner can normally be reached M-F 8:30am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Price can be reached on 571-270-5421. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JUSTIN L ZAMORY/Examiner, Art Unit 3783                                                                                                                                                                                                        
/NATHAN R PRICE/Supervisory Patent Examiner, Art Unit 3783